Citation Nr: 1738916	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-13 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent prior to September 22, 2016, and greater than 50 percent from September 22, 2016, for dysthymic disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1972 to May 1973.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed, to include the transcript of the January 2015 Board hearing presided over by the undersigned Veterans Law Judge.  As noted in the February 2015 remand, the Veteran appeared pro se at the January 2015 hearing, and the Veteran was offered an opportunity to postpone the hearing to allow for his then-authorized attorney to be present, but the Veteran chose to proceed unrepresented.  

In February 2015, the Board remanded the claim regarding the psychiatric disability for development, and the case is again before the Board for further appellate proceedings. 

The Board acknowledges that in its February 2015 remand, the Board did not infer the matter of TDIU and instead referred the matter to the AOJ for initial consideration.  Since that remand, the Veteran submitted a formal application for entitlement to a TDIU in September 2016 in conjunction with the claim for increased compensation for the psychiatric disorder.  Then, in a November 2016 rating decision, the RO denied entitlement to a TDIU.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, although the Veteran did not submit a notice of disagreement with the November 2016 rating decision, the matter of entitlement to TDIU must still be considered in conjunction with the claim for increased compensation for the psychiatric disability currently on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment with nightmares; anxiety; irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting; it is not manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

2.  The Veteran's service-connected disability is currently dysthymic disorder, rated as 50 percent disabling.  

3.  The Veteran is not rendered unable to secure or follow a substantially gainful occupation a result of his service-connected dysthymic disorder. 


CONCLUSIONS OF LAW

1.  Prior to September 22, 2016, the criteria for an increased initial disability rating of 50 percent for dysthymic disorder have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

2.  From September 22, 2016, the criteria for a disability rating greater than 50 percent for dysthymic disorder have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2016).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Board Remand

In February 2015, the Board remanded the claim on appeal and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran with a VA examination to determine the current nature and severity of the Veteran's psychiatric disorder, and the AOJ did so in April 2015 and in September 2016.  The Veteran's claim was readjudicated in a November 2016 supplemental statement of the case.  Therefore, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Because entitlement to service connection for the Veteran's disability on appeal has been granted and an effective date and initial rating have been assigned, the purpose for serving notice has been fulfilled and further discussion regarding VCAA notice as to the increased compensation claim, to include the TDIU matter, is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records pertaining to the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded VA examinations regarding the Veteran's psychiatric disability on appeal, to include examination of the impact thereof on his ability to work.  

Evaluation of Psychiatric Disability

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  For the reasons discussed below, the Board finds that staged ratings are not warranted in this case. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected psychiatric disability is rated as 30 percent disabling prior to September 22, 2016, and as 50 percent disabling from September 22, 2016, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.  The Veteran contends that these ratings do not accurately depict the severity of his condition.  The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

A Global Assessment of Functioning (GAF) score can indicate the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  However, disability ratings are not assigned based solely on GAF scores.  See 38 C.F.R. § 4.130.  

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

The Veteran is competent to report his symptoms, and the Board finds that the Veteran's reports as to his symptoms are credible.

For the entire period on appeal, the evidence shows that the Veteran's service-connected psychiatric disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms including chronic sleep impairment with nightmares; anxiety; irritability; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting.  

The Veteran's reports and the medical evidence in this case show that the frequency, duration, and severity of the Veteran's psychiatric symptoms have been relatively constant during the entire appeal period, except as discussed below.  The Board notes that prior to the appeal period, in a December 2007 private treatment record, it is noted that the Veteran has anxiety at work, and he was prescribed medication to treat this.  The Board also notes that in a June 2009 VA treatment note, prior to the appeal period, the Veteran reported that his depressive symptoms have made it "somewhat difficult" to do his work, take care of things at home, or get along with other people.  Then, the evidence during the appeal period shows continuing symptoms that result in reduced reliability and productivity.  For instance, on VA examination in November 2010, the Veteran reported that he was depressed and "out of mental juice." The Veteran reported that he derives little enjoyment from anything other than his puppies.  He reported feeling this way since service, that he has little appetite and that he awakens during the night, feeling frightened.  He reported feeling "very depressed" at present, with considerable anhedonia and greatly diminished libido.  He reported that he lives alone, he just got a job as a truck driver, and when he is not at work, he spends his time at home.  He reported that he visits primarily with a few friends and his youngest daughter.  Then, on VA examination in April 2015, the examiner noted that the Veteran has long-standing problems with sleep, frequent awakenings during the night with feelings of anxiety, and depressed mood and low energy.  The examiner stated that the Veteran has symptoms of depressed mood, anxiety, and chronic sleep impairment.  On VA examination in September 2016, the examiner noted that the Veteran's symptoms are depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintain effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

For these reasons, the criteria for a disability rating of 50 percent have been met or more nearly approximated during the entire appeal period.  Thus, an increased rating of 50 percent prior to September 22, 2016 is warranted.  

However, the Board finds that the preponderance of the evidence is against a finding that the Veteran has psychiatric symptoms that are so severe as to cause occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

For example, though the Veteran had an in-service history of suicidal attempt, suicidal ideation is not shown during the appeal period.  For instance, the VA treatment records, to include those dated in March 2012 and in July 2014, recurrently show that the Veteran denies suicidal ideation during the appeal period.  Further, the Veteran has not reported, and the medical evidence does not show, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; or spatial disorientation.  Neglect of personal appearance and hygiene is also not shown.  For example, on VA examination in April 2015, the Veteran was noted as being adequately groomed.  For another example, though the Veteran has difficulty establishing and maintaining effective relationships, the evidence does not show that the Veteran has an inability to do so.  For instance, on VA examination in November 2010, the Veteran reported that he visits with a few friends and his youngest daughter, and on VA examination in September 2016, the Veteran reported that he lives with his ex-wife, who helps him with his finances.  

The Board finds that the Veteran's symptoms are of a severity, frequency, and duration so as to constitute deficiency in the areas of mood and work.  For instance, the evidence shows that the Veteran has constant or near constant severe depression irritability, and anxiety, and that his symptoms have made it difficult for him to do his work or get along with others.  On VA examination in September 2016, the Veteran reported that he worked for over 20 years as a truck driver before retiring in 2012, and he reported that he retired due in part to disagreements with management of the trucking company for which he worked.  The September 2016 VA examiner also noted that the Veteran has difficulty in adapting to stressful circumstances, including work or a work like setting.  Thus, the Board finds that the Veteran has deficiency in the area of work due to his symptoms.  However, the Board notes that the criteria for entitlement to a TDIU are distinct from the criteria for rendering an evaluation for a psychiatric disorder, and the Board has discussed the matter of entitlement to a TDIU, below.  

On the other hand, the evidence shows that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of thinking.  Indeed, the evidence, such as the November 2010 VA examination, shows that the Veteran's thought processes are consistently within normal limits, in that there are no loosening of associations or any confusion.  No defect in thinking was noted on VA examination in April 2015 or September 2016.  The Board acknowledges that in a March 2012 VA mental health note, the Veteran reported that he "used to feel like my mouth was not fast enough to keep up with my brain."  However, the evidence during the appeal period, to include the March 2012 VA mental health note, shows that objectively the Veteran has normal speech rate and thinking processes are within normal limits.  For these reasons, the Board finds that the Veteran's symptoms do not result in deficiency in thinking during the appeal period.  

Further, the evidence shows that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of family relations.  The evidence, such as the April 2015 VA examination, shows that the Veteran has three grown children.  The Board acknowledges that the Veteran reported in a March 2012 VA mental health note that he told his son to leave his home because of his son's alcohol use.  However, the evidence shows that this issue is not due to the Veteran's own psychiatric disability.  The Board also acknowledges that the Veteran reported in the March 2012 VA mental health note that he has one daughter, who is 34, who he has not talked to in about one month, as "they had words" and he is not accepting calls from her at this time. There is no other lay report or other evidence of defects in the Veteran's relationships with his children during the appeal period.  The November 2010 VA examiner noted that the Veteran visits with his youngest daughter, and the March 2012 VA mental health note shows that the Veteran reported that he gets along well with his 29 year old daughter.  In a September 2014 VA mental health note, the provider noted that the Veteran has good social/ family supports and a sense of responsibility for family.  The Board acknowledges that the Veteran is divorced; however, there is no indication that he divorced during the appeal period.  Indeed, the Veteran is shown, such as in September 2016 VA examination, as living with his ex-wife during the appeal period, and that his ex-wife helps him with his finances.  For these reasons, and in light of the Veteran's demonstrated ability to maintain positive relationships with his ex-wife and his daughter, the Board finds that the Veteran's symptoms are not of a severity, frequency, and duration so as to result in deficiency in family relations.  

Further, the evidence shows that the Veteran's psychiatric symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of judgment.  The Board acknowledges that the Veteran has a history of having disagreements at work prior to his retirement, as described above.  However, there is no lay report or other evidence of impaired impulse control (such as periods of actual violence).  Further, the medical evidence, to include the Veteran's November 2010 VA examination, shows that the Veteran's judgement is recurrently within normal limits.  

The Board acknowledges that, as pointed out by the Veteran's representative in the July 2017 Brief, the Veteran's symptoms worsened in March 2012.  In a March 6, 2012 VA mental health note, the Veteran admitted homicidal ideation.  He explained that he is having "lots of issues and getting worse."  He reported that he lost his job in January, and that he is irritable and angry.  He denied thoughts of harming anyone in particular.  The Veteran was referred to VA mental health.  The March 8, 2012 VA mental health note shows that the Veteran denied homicidal ideation.  The Veteran did report problems with anger.  The VA provider noted that the Veteran reported the following:

Cites incident recently when he got upset with another driver and was following him. Didn't know what he was going to do if he caught him but knew he was mad. It turned out to be his neighbor and when he stopped Veteran caught himself and went on. Another incident happened at Wal-Mart when customer cut in line. States this was a big man and I would have ended up hurt but I just wanted to fight him. He did speak to the man and the man went to back of the line... States he ran stop light the other day because man on side of road was talking to him. He stated he got very angry and had to leave so he ran stop light.

Thereafter, in the April 26, 2012 VA mental health note, the Veteran denied homicidal ideation.  In a May 2012 VA mental health note, after the Veteran won his case for unemployment, the Veteran reported that his mood is better.  In a June 2012 VA mental health note, the Veteran reported that his living situation is improving and has a better sense of well-being.  The Veteran did not receive mental health treatment thereafter until 2014.  In a July 2014 VA primary care note, the Veteran denied homicidal ideation. Though the Veteran has reported a short fuse recurrently throughout the appeal period, there are no further reports in the record of thoughts of hurting others, and there is no other indication of the Veteran running stop lights due to his anger in the remaining evidence of record.  

For these reasons, the Board finds that the March 2012 VA mental health notes tend to indicate a temporary and brief increase in severity in the Veteran's symptoms, and that the Veteran's overall functional impairment resulting from the service-connected disability is consistent with the Veteran's current rating of 50 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  Further, even with this increase in severity of the Veteran's irritability and anger, there is no report by the Veteran that he actually engaged in physical violence with anyone as a result of his anger.  For these reasons, the Board finds that the Veteran's symptoms are not of a severity, frequency, and duration so as to constitute a deficiency in the area of judgement.  

The Board also acknowledges that the Veteran has had struggles with his finances and with his housing situation intermittently during the appeal period.  For instance, during the entire appeal period, such as in April 2015 VA telephone note, and in a November 2016 Report of General Information, the Veteran reported that he intermittently sleeps at his ex-wife's house or in his car sometimes, and that he is intermittently homeless due to his financial situation.  The Board also notes that in an August 2016, the Veteran reported that he has to move and will be homeless because his landlord is selling his house.  However, the evidence does not suggest that he is unable to perform activities of daily living, to include taking care of his rent and his personal hygiene, due to his psychiatric symptoms.  Indeed, the record, such as the April 2015 VA telephone encounter note and June 2015 VA mental health note, shows that throughout the time he is intermittently homeless, he is capable of and devoted to caring for his dogs, and that he actively pursues ways to improve his financial situation.  The Board therefore finds that the evidence does not show that the Veteran's psychiatric disorder results in an inability perform activities of daily living or an inability to function independently or effectively.  

The Board also acknowledges the Veteran's representative's argument in the July 2017 Brief that the Veteran is entitled to a rating greater than 50 percent due to his chronic sleep impairments.  However, the Veteran's sleep symptoms alone do not result in the level of occupational and social impairment contemplated by the 70 percent rating.  For the reasons discussed above, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, is not shown by the evidence.  Therefore, an increased rating based on the Veteran's frequency, duration, and severity of his sleep symptoms alone is not warranted.  

On review, the Board acknowledges that the Veteran has occupational and social impairment with deficiencies in the areas of work and mood.  However, for the above reasons, and given that the Veteran does not have deficiencies in the areas of family relations, judgment, and thinking, the Board concludes that occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood due to the Veteran's psychiatric symptoms is not shown.  

On review, the Board finds that the preponderance of the evidence does not show that the Veteran has symptoms of such severity, frequency, and duration so as to approximate the level of impairment provided for a 70 percent rating in the rating schedule.  Thus, during the entire appeal period, the criteria for a disability rating of 70 percent have not been met or approximated, and a disability rating greater than 50 percent for PTSD is not warranted.  38 C.F.R. § 4.7.

Further, during the appeal period, the Veteran's GAF scores do not support a finding that the Veteran's overall disability picture is consistent with a rating greater than 50 percent.  The Veterans lowest GAF score shown in the medical evidence during the appeal period is 51.  See e.g., March 2012 VA treatment record.  A GAF score of 51 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This score alone does not demonstrate that the Veteran has symptoms of a severity, frequency, and duration that are contemplated by the rating of 70 percent.  Further, GAF scores alone do not reflect the level of occupational and social impairment contemplated by the 70 percent rating.  For the reasons discussed above, occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, is not shown by the evidence.  

At no point during the applicable rating period have the criteria for a rating greater than that discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that rating greater than that discussed above is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).    

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased rating for the psychiatric disorder.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

TDIU

Total disability based on individual unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disability is currently dysthymic disorder, rated as 50 percent disabling for the entire appeal period.  Thus, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met, as the Veteran's disorder is not rated as 60 percent or more for the entire appeal period.  Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be referred for consideration when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran is competent to report his work history, and the Board finds these reports are credible.  Here, the Veteran contends that a combination of his service-connected psychiatric disability and his nonservice-connected psoriatic arthritis precludes his ability to secure or maintain employment, as shown in his August 2016 Form 21-8940.  The Veteran reported that he became too disabled to work in May 2013.  He reported that he worked as truck driver full time from October 2010 to January 2012, and that he did not miss time from work due to his disabilities.  The Veteran also reported working in maintenance from March 2014 to July 2014, and that he has been unemployed since that time.  He reported that he left his last job due to his service-connected psychiatric disability and his nonservice-connected psoriatic arthritis, and that he has made unsuccessful attempts to secure employment as a maintenance and cleaning worker since then.  The Veteran also reported in his August 2016 Form 21-8940 that he graduated high school.  

In a May 2012 VA mental health note, the Veteran reported that he lost his job as a truck driver in January 2012, and that he thought the truck driving company policies and practices were unsafe.  In a September 2014 VA mental health note, the Veteran reported that he messes with his dogs but does not do much else, and that he has a lot of health problems and hurts a lot.  In the January 2015 Board hearing, the Veteran reported that he drove a truck for 28 years, and then he stated realizing that he had problems because someone would make him mad and he would "retaliate."  The Veteran testified that he doesn't need to drive an 80,000 ton truck with that kind of attitude.  On VA examination in April 2015, the Veteran reported that he last worked steadily in 2012 as a truck driver, and that he worked part time for a few months in 2013.  He reported that has been a truck driver predominantly throughout his life.  On VA examination in September 2016, the Veteran reported that he worked for over 20 years as a truck driver before retiring in 2012, and he reported that he retired due to physical health problems as well as disagreements with management of the trucking company for which he worked.  The Board also notes that the Veteran's psychiatric disability causes occupational impairments as discussed above.

On review, and in light of the VA examinations, the Board acknowledges that the Veteran's service-connected psychiatric disorder impacts the Veteran's ability to work.  However, the assigned evaluation for this disability is intended to reflect such occupational impairment.  See 38 C.F.R. § 4.10.  However, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected psychiatric disorder precludes him from securing and following gainful occupation in which he has work experience, specifically to include truck driver and maintenance.  Indeed, the medical evidence shows, and the Veteran himself has stated, that he is unable to secure and maintain employment due to a combination of his service-connected psychiatric disorder and his nonservice-connected physical disabilities, and that he retired from his usual occupation of truck driver to a combination of these disabilities.  The Board notes that the VA treatment records, such as an August 2010 VA telephone record, a September 2010 VA treatment record, and a December 2012 VA treatment record, shows that the Veteran has had recurrent complaints of pain in the joints, to include the low back and hips.  The Board notes that the evidence shows that prior his retirement from truck driving, the Veteran reported that his nonservice-connected physical disabilities significantly impact his ability to work as a truck driver.  For example, in an August 2010 VA telephone encounter note, the Veteran complained of pain in his joints, and that the pain is so bad that it "puts him down for 1-2 months."  The Board also notes that the Veteran's statements associated with his claim for SSA disability benefits show that he recurrently reported occupational and functional impairment and inability to work due to a combination of his psychiatric and physical disabilities.  Given this evidence and recurrent reports by the Veteran regarding his physical disabilities and the functional impairment thereof, the Board finds that the Veteran is precluded from securing and maintaining employment due to a combination of his service-connected psychiatric disability and his nonservice-connected physical disabilities.  

On review, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected psychiatric disability prevents him from securing and maintaining an occupation in which he has work experience, specifically to include truck driving and maintenance.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

For these reasons, the Board finds that the Veteran is not rendered unable to secure and follow a substantially gainful occupation by reason of his service-connected disability, and referral for consideration of entitlement to a TDIU on an extraschedular basis is not warranted.  38 C.F.R. §4.16(b).  


ORDER

Prior to September 22, 2016, entitlement to an increased initial disability rating of 50 percent for dysthymic disorder is granted, subject to the law and regulations governing the payment of VA compensation benefits.

From September 22, 2016, entitlement to a disability rating greater than 50 percent for dysthymic disorder is denied.  

Entitlement to a TDIU is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


